THE THIRTEENTH COURT OF APPEALS

                                   13-19-00018-CV


                                  Isaac Montes
                                        v.
      Overhead Door Corporation, Randall Furbay, Individually and as Overhead
       Management and Jane Doe, Individually and as Overhead Management


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                          Trial Cause No. 2018-DCL-04753


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant Isaac Montes, although he is exempt from payment due to his inability

to pay costs.

      We further order this decision certified below for observance.

November 14, 2019